DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021 has been entered.

Response to Arguments
Applicant’s remarks concerning the USC 112(b) rejection as they pertain to the issues of F1 and F2 have been overcome by the amendments to the specification and the associated remarks/affidavit filed February 2, 2021.

Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 2014/0043588 - Grant; of record) in view of Nakamura et al. (US 2012/0314183 - Nakamura).
	As to claim 1, Grant teaches a soft contact lens (Grant Figs. 1A-3; para. [0077]), comprising a circular central part positioned at a center of the soft contact lens (Grant Fig. 2D - 12; Fig. 3A - 22), an intermediate part positioned at an outer peripheral side of the central part and forming an annular shape having a center coaxial with the central part (Grant Fig. 2D - 14; Fig. 3A - 24), an outer edge part positioned at an outer peripheral side of the intermediate part and forming an annular shape having a center coaxial with the central part (Grant Fig. 2D - 16; Fig. 3A - 26, 28), wherein respective radii of curvature of the central part (Grant Fig. 2D - 14; para. [0055]), the intermediate part (Grant 2D - 14; para. [0064]), and outer edge part Z (Grant Fig. 2D - 14; para. [0066]) are different from each other (Grant para. [0055], [0064], [0066], [0070]-[0072]), and a sagittal depth E of the soft contact lens, having a diameter A, is within a range of F1 to F2 (Grant para. [0048], [0049], [0055], [0062], [0064]-[0066] - discussing the various ranges of the values, see discussion below for proposed calculation) wherein F1 is a sagittal depth of a first contact lens having a uniform radius of curvature of Z+0.2 discussing the various ranges of the values, see discussion below for proposed calculation).
Grant establishes the following ranges/values:
A = D = diameter of lens:  8.0 < D < 12.0 mm (para. [0048])
X = radii of curvature of central part (optic zone):  5.0 mm < X < 11.0 mm (para. [0055])
Y = radii of curvature of intermediate part:  5.5 mm < Y < 12.0 mm (para. [0064])
Z = radii of curvature of outer edge part: 9.00 mm Z < 14.00 mm (para. [0066])
Doz = diameter of inner region:  6.0 mm < Doz < 10.0 mm (para. [0049])
W1 = width of intermediate region:  0.1 mm < W1 < 0.7 mm (para. [0062])
W2 = width of outer region:  0.20 mm < W2 < 0.60 mm (para. [0065])
For X = 10.5mm, Y = 8.5 mm, Z = 10.0mm, Doz = 8mm (roz = 4mm), W1 = 0.3mm, W2 = 0.2 mm
The total radius = roz + W1 +W2 = 4mm + 0.3mm + 0.2mm = 4.5mm (which is a diameter of 9.0mm)
Using the sag equation as discussed above1, then:
F1 for R = Z+0.2 = 10.2mm, r = 4.5mm --->  	F1 = 1.046
F2 for R = Z-0.2 = 9.8 mm, r = 4.5 mm ---->	F2 = 1.094
Sag12 = sag region 12; Sag14 = sag region 14; sag16 = sag region 16
SagT = total sag = sag12 + sag14 + sag16
Sag12 for X = 10.5mm, r = 4.0mm ----> 		sag12 = 0.792

Sag16 for Z = 10mm, r = 4.3 to 4.5 mm  ---->	sag16 = 0.098
SagT = 0.792 + 0.168 + 0.098 = 1.058 which is between F1 and F2.
	While the above values are part of the ranges for X, Y, Z, A, W1, W2 disclosed by Grant, such ranges therefore produce overlapping ranges with the claimed F1 < F < F2 and as such is prima facie obvious (MPEP 2144.05).  As disclosed by Grant such ranges on X, Y, Z, A, W1, W2 are known for the purpose of providing the appropriate fit for a contact lens (Grant para. [0028]). 
	Grant doesn’t specify the tensile elastic modulus of the whole lens being in the range of 0.1 MPa to 0.6 MPa.  In the same field of endeavor Nakamura teaches soft contact lenses having a tensile elastic modulus of the whole lens being in the range of 0.1 MPa to 0.6 MPa (Nakamura para. [0002], [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the tensile elastic modulus of the whole lens being in the range of 0.1 MPa to 0.6 MPa since, as taught by Nakamura, such modulus is well known in the art for allowing the lens to be rigid (not too soft) enough to handle and not to be too uncomfortable when too hard (soft enough) (Nakamura para. [0032]).

	As to claim 2, Grant in view of Nakamura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Grant further teaches the radius of curvature of the intermediate part is smaller than the radius of curvature of the central part and is smaller than the radii of curvature of the outer edge part (Grant para. [0055], as per the example above Y = 8.5mm; X = 10.5 mm; Z = 10.0mm; MPEP 2144.05).
	As to claim 3, Grant in view of Nakamura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Grant further teaches overlapping ranges for radius of curvatures X > Z > Y (Grant para. [0055], [0064], [0066], [0070]-[0072] - as per the example above X = 10.5 mm; Z = 10.0mm; Y = 8.5mm; MPEP 2144.05). 
	As to claim 4, Grant in view of Nakamura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Grant further teaches as per the example above X = 10.5, Y = 8.5, Z = 10 where Z = (95%)*X and Y = (85%)*Z where the values are from overlapping ranges (Grant para. [0055], [0064], [0066], [0070]-[0072] - as per the example above Y = 8.5mm; X = 10.5 mm; Z = 10.0mm; MPEP 2144.05).
	As to claim 8, Grant in view of Nakamura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Grant further teaches the outer diameter A is in a range of 13mm to 15mm (Grant para. [0048] - teaching upper bound of approximately 12.0 mm including if Doz is increased then D will proportionally increase; MPEP 2144.05).
	As to claim 9, Grant in view of Nakamura teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Grant further teaches the radius of curvature of the outer edge part Z is in the range of 8.0 mm to 9.5mm (Grant para. [0066] - overlapping range of 9.0mm to 14.0mm; MPEP 2144.05).
	
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Grant and Nakamura as applied to claim 1 above, and further in view of de Juan Jr. et al. (US 8,678,584 - herein deJuan; of record).
	As to claim 5, Grant in view of Nakamura teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify at least one through hole penetrating from a front surface to a back surface of the soft contact lens is provided in the soft contact lens.  In the same field of endeavor deJuan teaches providing through hole(s) penetrating from a front surface to a back surface of the soft contact lens (deJuan Fig. 1A2 - 100f; Fig. 1A3 - 100F; col. 11:45-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a thorough hole since, as taught by deJuan, such holes are well known in the art for the purpose of allowing tear fluid to move through the lens (deJuan col. 11:45-55).
	As to claim 6, Grant in view of Nakamura and deJuan teaches all the limitations of the instant invention as detailed above with respect to claim 5, and deJuan further teaches the through hole is provided in the intermediate part (deJuan Fig. 1A2 - 120, 100F).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 18, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Aspheric_lens